DETAILED ACTION
Claims 1-3, 6, 7, 11, 13, 15, 16, 19, 21-23, 28-31, 34, 36, 40-43, 45-47 and 49 are under current consideration.
The elected species are: poloxamer 188 and TPP1.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5, 10 and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/13/2021.
Applicant's election with traverse of species in the reply filed on 9/13/2021 is acknowledged.  The traversal is on the ground(s) that a search of the additional species of surfactants and transgenes would not be an undue burden on the USPTO.  This is not found persuasive because claims 7, 10 and 24-26 encompass a long list of surfactants and transgenes wherein the surfactants and transgenes have different chemical structures or amino acid sequences.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112, para. 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 contains the trademark/trade name TWEEN 80 and others.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polysorbate 80 and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 11, 13, 15, 16, 19, 21-23, 28, 30, 31, 34, 36, 40-43, 45 and 46  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright (PGPUB 20130072548-cited by the IDS).
The claims are directed to (in part): a method for producing rAAV vector particles at high recovery or high titer; see instant claim 1.
Wright teaches a method for viral vector purification purified for use in gene therapy; see title. See para. 10, para. 74 of Example 2 and claim 1 of the application for disclosing: a method of harvesting cells comprising AAV (see instant claim 1(a)); concentrating the cells via TFF (see claim 1(b)); lysing the harvested cells via microfluidization to form a lysate (see claim 1(c)); filtering the lysate followed by clarification (see claim 1(d)); subjecting the clarified lysate to ion exchange column chromatography and TFF (see claim 1(e) and claim 42); mixing the eluate with cesium chloride and subjecting the mixture to ultracentrifugation (see claim 1(f)); collecting the rAAV vector particles and formulating the particles with 0.001% surfactant Pluronic F68 (see elected species, para. 74 and claim 1(g)(1) and (g)(2)) and claims 6, 7, 11 and 13; subjecting the particles to a buffer exchange via TFF (see claim 1(h)); and, filtering the formulation thereby producing a formulation of rAAV vector particles at high recovery or high titer (see claim 1(i)). See para. 74 which describes the addition of a neutral etc.; see instant claims 22 and 23. Para. 70 discloses AAV vectors comprising a transgene for Parkinson’s Disease; see claim 28. See claim 13 of the application for teaching that the empty capsids were obtained; see instant claim 30. Para. 63 discloses the use of density gradient ultracentrifugation; see instant claim 41. See para. 74 of Example which describes the addition of a nuclease to the lysate produced by step c of instant claim 1. 
Note that claims 15, 16, 19, 31, 34, 36, 45 and 46 are directed to functional results. Given the method, including the steps and ingredients used, has been met, the functional results must also be met.
The claims are not free of the prior art. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29, 47 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (PGPUB 20130072548-cited by the IDS) as applied to claims 1-3, 6, 7, 11, 13, 15, 16, 19, 21-23, 28, 30, 31, 34, 36, 40-43, 45 and 46 above, and further in view of Katz et al. (Sci Transl Med, 2015-see attached form 892).
Wright discloses a method for producing rAAV vector particles at high recovery or high titer; see instant claim 1.
	Wright does not explicitly express the transgene expresses the protein tripeptidyl peptidase 1 (or TPP1, see elected species and instant claim 29); wherein the TFF is carried out at a transmembrane pressure of 2-15 psig (see claim 47); and wherein the TFF is carried out at a shear rate greater than 3000 sec-1 (see claim 49). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method described by Wright for the rAAV comprising TPP1. One would have been motivated to do so for the advantage of filtering the related particles with high recovery.
It would have been obvious for one of ordinary skill in the art at the time of the invention to alter different parameters in the method described by Wright, including modifying the transmembrane pressure or shear rate of the TFF used in the method. One would have been motivated to do so for the advantage of optimizing results, such as, using parameters that would allow the rAAV particles to remain intact with less force.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and successfully demonstrated, including using TPP1 as a transgene in rAAV or modifying parameters for TFF.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648